Title: To Thomas Jefferson from Chardon, 13 [January 1789]
From: Chardon, Daniel Marc Antoine
To: Jefferson, Thomas



Monsieur
Paris 13 J[anvier 1789]

Je ne puis mieux repondre à la lettre que vous m’avez fait l’honneur de M’ecrire qu’en vous envoyant Celle que M. le directeur General vous ecrit relativement à l’arret interpretatif De Celui Du 28 7bre Dernier, et que ce ministre a remis hier à M. Lambert Pour vous La faire parvenir. Je joins egalement ici quelques exemplaires De l’arret du Sept decembre qui n’a ete imprimé qu’hier.
Je suis avec respect Monsieur Vostre tres humble et tres obeyssant serviteur

Chardon

